Citation Nr: 1600977	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-19 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to surviving spouse status for eligibility to death benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 through September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant has perfected a timely appeal of that decision.


FINDINGS OF FACT

1.  The Veteran died in October of 1995.

2.  Resolving doubt in the appellant's favor, the appellant was the Veteran's legal spouse at the time of his death, and they did cohabit continuously from the date of their marriage through the date of his death.

3.  The appellant remarried after the Veteran's death.


CONCLUSION OF LAW

The appellant remarried after the Veteran's death in October of 1995; surviving spouse status for the appellant is not recognized.  438 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans' Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The question before the Board in this appeal is whether the appellant qualifies for surviving spouse status.  In the present case, the facts are not in dispute and resolution of the issue on appeal is dependent wholly on interpretation of the controlling VA statutes and regulations.  Accordingly, VA is not under any notification or assistance duties in this case.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  For this reason, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit being sought).



Analysis

The appellant purports to be the Veteran's surviving spouse and seeks VA death benefits.

A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant is a "surviving spouse".  38 U.S.C.A. § 5121(a) (2015); 38 C.F.R. §§ 3.54(a) and (c), 3.1000 (2015).

For the purpose of administering VA benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death; who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and, who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (2015); 38 C.F.R. § 3.50 (2015) (emphasis added).

In this case, the claims file does not contain a copy of a marriage certificate that commemorates the marriage between the Veteran and the appellant; however, the Veteran's October 1995 death certificate and funeral records all note that the appellant was the Veteran's widowed spouse.  Moreover, there is no indication in the record that the Veteran and the appellant were ever separated prior to the Veteran's death.  Affording the appellant the benefit of the doubt, the Board finds that the appellant was married legally to the Veteran at the time of his death, and, that they cohabited continuously from the date of their marriage through the date of the Veteran's death.

Notwithstanding the above, the claims file contains a copy of a recorded and sealed true copy of a March 2013 divorce decree that dissolves an apparent marriage between the appellant and J.L.J.  Although the appellant asserts in her March 2014 Notice of Disagreement that she no longer has ties to J.L.J. and that she has changed her name legally to carry the Veteran's surname, she does not dispute the fact that she was married to J.L.J. following the Veteran's death.  Likewise, in written correspondence received in September 2014, the appellant again acknowledged the remarriage following the Veteran's death.  Under the circumstances, the Board concludes that the appellant did remarry at some point after the Veteran's death in October 1995.

In view of the appellant's remarriage after the Veteran's death, the appellant does not meet the legal criteria for being a surviving spouse for VA purposes.  Accordingly, this appeal is denied.


ORDER

The claim of entitlement to surviving spouse status, for eligibility to death benefits, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


